Case 1:09-cv-00540-REB Document 390-3 Filed 02/08/21 Page 1 of 3




                EXHIBIT C
        Case 1:09-cv-00540-REB Document 390-3 Filed 02/08/21 Page 2 of 3




                           Proposed amendments to BCC 7-3A-2

7-3A-2: Camping In Public Places
A. Prohibitions: It shall be unlawful for any person to use any of the streets, sidewalks, parks or
public places as a camping place at any time, or to cause or permit any vehicle to remain in any
of said places to the detriment of public travel or convenience; or to cause or permit any
livestock of any description to be herded into any of said places during any hours of the day or
night; provided, that this section shall not prohibit the operation of a sidewalk cafe pursuant to a
permit issued by the City Clerk.
       1. The term "camp" or "camping" shall mean the use of public property as a temporary
       or permanent place of dwelling, lodging or residence, or as a living accommodation at
       any time between sunset and sunrise, or as a sojourn.
       2. Indicia of camping may include, but are not limited to, storage of personal belongings,
       using tents or other temporary structures for sleeping or storage of personal belongings,
       carrying on cooking activities or making any fire in an unauthorized area, or any of these
       activities in combination with one another or in combination with either sleeping or
       making preparations to sleep (including the laying down of bedding for the purpose of
       sleeping).
B. Enforcement: Law enforcement officers shall not enforce this camping section when the
individual is on public property and there is no available overnight shelter.
       1. The term "available overnight shelter" is a public or private shelter, with an available
       overnight space, open to for an individual or family unit experiencing homelessness, at
       no charge, as defined in Section B.2. If the individual cannot utilize the overnight shelter
       space due to voluntary actions, such as intoxication, drug use, unruly behavior or
       violation of shelter rules, the overnight shelter space shall still be considered available.
       2. The term “available overnight shelter” shall not include the following:
               i. Shelter space where an individual cannot stay because the individual has
               exceeded a shelter’s maximum stay rule or because shelter is unavailable due to
               the individual’s sex or sexual orientation.
               ii. Shelter space that cannot reasonably accommodate the individual’s mental or
               physical needs or disabilities.
               iii. Shelter space that does not permit a minor child to be housed in the same
               facility with at least one parent or legal guardian.
               iv. Shelter space for which an individual is required to attend or participate in
               religious activities or programs as a condition of utilizing the shelter space.
       3. Police or their designee shall initiate contact with the shelters after 11 p.m. daily to
       determine whether the shelters have available space and, if so, the number of available
       Case 1:09-cv-00540-REB Document 390-3 Filed 02/08/21 Page 3 of 3




       sleeping spaces. Prior to issuing any citation, a police officer shall also confirm that a
       shelter has available space that can be utilized by that particular individual. No police
       officer shall issue a citation to a homeless person sleeping, lying, sitting, or camping
       outdoors unless the officer first confirms the shelter has available space that can be
       utilized by the individual.
C. Exception: This section does not affect subsection 7-7A-5E or 7-7A-11A of this title, which
do not prohibit sleeping in a public park during hours of operation. (Ord. 38-14, 9-23-2014)
